Citation Nr: 0504825	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
hand injury.

3.  Entitlement to service connection for residuals of a 
right wrist injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1975 to 
March 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified before the undersigned at a hearing 
conducted at the RO (a Travel Board hearing) in November 
2004.  A transcript of that hearing is contained in the 
claims folder.  As noted in detail below, the claims listed 
on the title page were withdrawn at that hearing.  They were 
the only issues developed and certified for appellate review.

At that Travel Board hearing, the veteran and his wife 
provided testimony to address a claim for entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for right wrist pathology.  However, the Board notes 
that that 38 U.S.C.A. § 1151 claim was denied by the RO in a 
September 2003 rating decision.  The RO issued notice of that 
decision in September 2003.  At no time in the year 
thereafter, and at no time up until providing testimony in 
November 2004, did the veteran submit any statement 
expressing disagreement with that September 2003 rating 
decision.  Hence, absent a notice of disagreement within a 
year following issuance of that decision, that decision 
became final.  

The testimony before the undersigned is taken then as an 
application to reopen a claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on the receipt or 
submission of new and material evidence.  The application to 
reopen the claim for section 1151 benefits is referred to the 
RO for initial review.  The Board is precluded from initial 
review of this matter.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Accordingly, the RO should develop and 
adjudicate this issue as indicated under applicable 
provisions.


FINDING OF FACT

In testimony at a November 2004 hearing before the 
undersigned Veterans Law Judge, which testimony was duly 
reduced to writing, prior to the promulgation of a Board 
decision on the appeal, the veteran withdrew his appeals of 
claims of entitlement to service connection for residuals of 
a back injury, residuals of a left hand injury, and residuals 
of a right wrist injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met as to claims of entitlement to service connection for 
residuals of a back injury, residuals of a left hand injury, 
and residuals of a right wrist injury.  38 C.F.R. § 20.204(b) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2003).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b). 

In this case, while the veteran submitted in June 2003 a 
statement which was construed as substantive appeal 
perfecting his appeal of claims of entitlement to service 
connection for residuals of a back injury, a left hand 
injury, and a right wrist injury, he thereafter presented 
testimony at a November 2004 Travel Board hearing before the 
undersigned, during which he testified that he was 
withdrawing those appeals.  It was then explained to the 
veteran that his withdrawing of those claims at the hearing 
would mean they were no longer on appeal, since the 
testified-to withdrawal would be accepted as a valid 
withdrawal of his claims.  He was thus fully cognizant that 
his testimonial withdrawal of his claims on appeal would be a 
valid withdrawal of his appeal of those claims.  That 
testimony was duly reduced to writing and the transcript has 
been associated with the claims folder.  The Board 
accordingly finds that there has been a valid withdrawal by 
the veteran in writing of the appealed claims.  

Accordingly, because the Board has not yet promulgated 
decisions on these claims, the Board must recognize the 
appeals of these issues as having been appropriately 
withdrawn.  There remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  It is noted, pursuant to the discussion in the 
Introduction section that an application to reopen a claim 
for benefits under 38 U.S.C.A. § 1151 is considered received 
in view of testimony offered in November 2004.  This matter 
is for initial review by the RO.  See DAV, supra.


ORDER

The appeals of claims of entitlement to service connection 
for residuals of a back injury, residuals of a left hand 
injury, and residuals of a right wrist injury, are dismissed.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


